J-S34002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 MARIO MORANCY                            :
                                          :
                    Appellant             :   No. 129 MDA 2020

     Appeal from the Judgment of Sentence Entered December 9, 2019
               In the Court of Common Pleas of Berks County
           Criminal Division at No(s): CP-06-CR-0002842-2017


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                   FILED SEPTEMBER 15, 2020

      Appellant, Mario Morancy, appeals from the judgment of sentence

entered in the Berks County Court of Common Pleas on December 9, 2019,

following his nolo contendere plea to third-degree murder and attempted

homicide. Additionally, Morancy’s court-appointed counsel seeks to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967). We affirm the

judgment of sentence and grant counsel permission to withdraw.

      Morancy was charged with criminal homicide, first-degree murder, third-

degree murder, four counts of aggravated assault, attempted homicide,

burglary, criminal trespass, and possessing instruments of crime. These

charges arose from an incident on May 7, 2017 in which Morancy discharged

a shotgun multiple times at two brothers. One brother died as a result of his

injuries, and the other brother sustained serious bodily injury.
J-S34002-20


       On December 9, 2019, Morancy entered an open nolo contendere plea

to third-degree murder and attempted homicide.1 All other charges were

dismissed. Morancy was sentenced the same day to an aggregate term of

thirty to sixty years’ incarceration.

       Morancy filed a timely post-sentence motion seeking to withdraw his

plea. The trial court denied the motion without a hearing.

       On January 16, 2020, trial counsel filed a timely notice of appeal along

with a motion to withdraw as counsel. The trial court granted trial counsel

leave to withdraw and appointed Catherine Nadirov, Esquire to represent

Morancy on direct appeal.2

       Subsequently, Attorney Nadirov filed an Anders brief and a petition to

withdraw as counsel with this Court. In her Anders brief, Attorney Nadirov

raises the following issue on appeal: “Did the trial court err in denying the

post sentence motion to withdraw the no contest plea?” Anders Brief, at 7.

       We turn first to counsel’s petition to withdraw. To withdraw pursuant to

Anders, counsel must:

       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the [Anders] brief to the [appellant]; and 3) advise the
       [appellant] that he or she has the right to retain private counsel
____________________________________________


1The court agreed to an open plea, with further agreement to enter the plea
as guilty but mentally ill.
2On February 7, 2020, our Court granted the petition to withdraw and directed
Attorney Nadirov to enter her appearance within ten days.


                                           -2-
J-S34002-20


      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citation omitted). With respect to the third requirement of Anders,

that counsel inform the appellant of his or her rights in light of counsel’s

withdrawal, this Court has held that counsel must “attach to their petition to

withdraw a copy of the letter sent to their client advising him or her of their

rights.” Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      An Anders brief must comply with the following requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). “[I]f counsel’s

petition and brief satisfy Anders, we will then undertake our own review of

the appeal to determine if it is wholly frivolous.” Commonwealth v. Wrecks,

931 A.2d 717, 721 (Pa. Super. 2007) (brackets added, citation omitted).

      We find counsel has complied with the preliminary requirements set

forth in Anders. Attorney Nadirov filed a petition to withdraw, certifying she

has reviewed the case and determined that Morancy’s appeal is frivolous.

Further, Attorney Nadirov attached to her petition a copy of her letter to

Morancy advising him of his rights, including his immediate right to proceed


                                     -3-
J-S34002-20


pro se and/or right to hire private counsel. Attorney Nadirov also filed a brief,

which includes a summary of the history and facts of the case, potential issues

that could be raised by Morancy, and her assessment of why those issues are

meritless, with citations to relevant legal authority. Counsel has thus complied

with the requirements of Anders, and Morancy did not file a response. As

such, we proceed to a review of the issue outlined in the Anders brief.

      In her Anders brief, Attorney Nadirov raises a potential issue regarding

the voluntariness of Morancy’s nolo contendere plea. See Anders Brief, at 7.

Attorney Nadirov notes that Morancy contends that his nolo contendere plea

was not knowing, intelligent and voluntary. Specifically, he believes he was

“tricked” by his trial counsel into entering the plea, amounting to a “manifest

injustice”. Id., at 10.

      Initially, for purposes of review, a plea of nolo contendere is treated the

same as a guilty plea. See Commonwealth v. Lewis, 791 A.2d 1227, 1230

(Pa. Super. 2002).

      The decision to allow a defendant to withdraw their guilty plea post-

sentence is a matter that rests within the sound discretion of the trial court.

See Commonwealth v. Muhammad, 794 A.2d 378, 382-383 (Pa. Super.

2002). Further, a request to withdraw a guilty plea made after sentencing is

subject to a higher scrutiny “since courts strive to discourage [the] entry of

guilty pleas as sentence-testing devices.” Commonwealth v. Flick, 802 A.2d

620, 623 (Pa. Super. 2002) (citation omitted). Therefore, in order to withdraw


                                      -4-
J-S34002-20


a plea after the imposition of sentence, a defendant must make a showing of

prejudice which resulted in a “manifest injustice.” Id. (citation omitted). A

defendant meets this burden only if he can demonstrate that his plea was

entered involuntarily, unknowingly, or unintelligently. See Commonwealth

v. Stork, 737 A.2d 789, 790 (Pa. Super. 1999).

      Moreover, once a defendant enters a guilty plea, it is presumed that he

was aware of what he was doing. See id., at 790. Consequently, defendants

are bound by statements they make at their plea colloquy and may not

successfully assert any claims that contradict those statements. See

Muhammad, 794 A.2d at 384.

      A review of the certified record amply supports the trial court’s

conclusion that Morancy was not entitled to withdraw his plea. As noted by

Attorney Nadirov, Morancy contends that his nolo contendere plea was not

knowing, intelligent and voluntary and that he believes he was “tricked” by

his plea counsel into entering the plea, amounting to a “manifest injustice”.

See Anders Brief, at 10.

      These allegations are belied by the record. Prior to the guilty plea

hearing, Morancy completed a written plea colloquy, wherein he affirmed he

understood the rights he was giving up and the nature of the offenses to which

he was pleading, and that the factual basis of his plea was in the affidavit of

probable cause. See Guilty Plea Colloquy, 12/9/2019, at 2. He further




                                     -5-
J-S34002-20


admitted that he was entering his plea voluntarily and without coercion, and

that he was satisfied with the services of his plea counsel. See id., at 3.

      During the oral guilty plea colloquy, Morancy again acknowledged his

understanding of the rights he was giving up and stated he truthfully answered

the questions in the written colloquy. See N.T., Guilty Plea, 12/9/2019, at 4-

6. Of most importance to the appeal at hand, Morancy again affirmed that he

was satisfied with the services of his plea counsel. See id., at 6.

      In light of the comprehensive written and oral plea colloquy, which

Morancy fully and willingly completed, we find no manifest injustice to support

his claim that his plea was in any manner unknowingly, involuntarily, or

unintelligently given. Further, as Morancy’s arguments listed in his post-

sentence motion are contradicted by his sworn statements before the trial

court, they cannot support a finding of manifest injustice. As a result, Morancy

is due no relief on appeal.

      After an independent review of the record, we note that Morancy could

potentially raise a claim of ineffective assistance of plea counsel, as plea

counsel cited this as the basis for his withdrawal from representation. Such a

claim, however, could only properly be brought on collateral review.

      “Our Supreme Court has made clear that ineffectiveness claims are not

to be raised in the first instance on direct appeal but must await collateral

review.” Commonwealth v. Crosby, 844 A.2d 1271, 1271-1272 (Pa. Super.

2004). An exception is made where the trial court has held a hearing on a


                                     -6-
J-S34002-20


claim of trial counsel ineffectiveness and the record has been fully developed

on that issue. In that case, the Supreme Court has held it is appropriate for

this Court to review an ineffectiveness claim on direct appeal. See id., at

1272.

        Here, the trial court has not held a hearing on the issue and the record

has not been developed at all on this issue. Therefore, we do not have a record

upon which we can review an ineffectiveness claim. Accordingly, a claim

regarding plea counsel ineffectiveness would be dismissed without prejudice.

Morancy can raise this claim on collateral review where the PCRA court will be

in a position to hold an evidentiary hearing on the claim, if necessary.

        Having reviewed the issues raised in counsel’s Anders brief, and after

conducting our own independent review of the record, we agree with counsel

that the within appeal is wholly frivolous.3 As such, we affirm the judgment

of sentence and grant counsel leave to withdraw.




____________________________________________


3We note our independent review of the record did not reveal any additional
non-frivolous issues for appeal.


                                           -7-
J-S34002-20


     Judgment of sentence affirmed. Petition for leave to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2020




                                   -8-